t c memo united_states tax_court kimberly s nix petitioner v commissioner of internal revenue respondent docket no filed date michael t wells for petitioner sarah a herson and mark a nelson for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined deficiencies and accuracy-related_penalties under sec_6662 a in the following amounts 1all statutory references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules of continued deficiency dollar_figure big_number big_number year penalty dollar_figure big_number big_number after concessions this case presents two questions for decision whether peti- tioner’s activity as a mary kay consultant constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioner is liable for accuracy-related_penalties we answer both questions in respondent’s favor background the parties submitted this case for decision without trial under rule the stipulation of facts the attached exhibits and the stipulations of settled issues are incorporated by this reference petitioner resided in north carolina when she filed her petition during petitioner was employed full time as a project manager earning wages of dollar_figure dollar_figure and dollar_figure respectively in having had no prior sales experience of any kind she decided to participate in the mary continued practice and procedure we round all monetary amounts to the nearest dollar 2on date and date the parties filed stipulations of settled issues setting forth mutual concessions that resolve all other issues in this case kay network mary kay consultants hope to earn money by selling cosmetic products directly to consumers and by recruiting other sales consultants into the mary kay distribution system petitioner was motivated to join the network at least in part by the discount she would receive on mary kay products that she purchased for her own use she attended weekly meetings of mary kay consultants during which they shared ideas she did not implement any changes to her mary kay operations on the basis of information gleaned from those meetings she terminated her mary kay activity in at all times petitioner operated her mary kay activity from her home her sole mary-kay-related assets consisted of perishable beauty products that she kept in a closet she did not secure professional bookkeeping services for this activity and she maintained no business records in the form of ledgers income statements or statements of cashflows she made no effort to track the profitability of her mary kay activity or evaluate ways to control her losses the parties have stipulated that petitioner opened a separate bank account for the mary kay activity sometime in but petitioner cannot identify the date she opened the account the date she closed the account the account number or the amounts of any deposits or withdrawals during she deposited mary kay receipts into her personal account and paid purported mary kay expenses from that same account petitioner generated minimal receipts from her mary kay activity but re- ported large losses allegedly attributable to it for she timely filed form sec_1040 u s individual_income_tax_return and attached to each return a schedule c profit or loss from business on these schedules c she reported gross_receipts cost_of_goods_sold cogs and expenses for her mary kay activity as follows item gross_receipts cogs returns allowances gross_profit loss expenses advertising office expense repairs maintenance supplies travel meals entertainment utilities other business use of home dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- big_number big_number big_number big_number -0- dollar_figure -0- big_number -0- big_number -0- depreciation car truck expenses legal professional total expenses net profit loss -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number respondent stipulated that petitioner has substantiated about of these expense sec_3 and that if her mary kay activity were deemed a trade_or_business the expenses thus substantiated would be deductible schedule c expenses but it is obvious that many of the expenses she claimed had a significant personal compon- ent her reported travel_expenses for example were incurred in separate trips during twenty of these trips were to volleyball tournaments in which her daughter participated two trips involved vacations with her daughter to eur- ope and disney world and another two trips involved meetings of her college sorority her travel_expenses alone aggregating almost dollar_figure exceeded by more than the gross_receipts she earned from her mary kay activity the irs selected petitioner’s returns for examination as a re- sult of this examination the irs disallowed all of the cogs and expense deduc- 3the parties stipulated that if petitioner is found to have engaged in her mary kay activity for profit she has substantiated schedule c expenses in the aggregate amounts of dollar_figure dollar_figure and dollar_figure for and respectively tions claimed on her schedule c to the extent they exceeded her reported gross_receipts on the ground that her mary kay activity was not an activity engaged in for profit within the meaning of sec_183 on date the irs issued petitioner a timely notice_of_deficiency setting forth these adjustments and determining accuracy-related_penalties she timely petitioned this court for redetermination a burden_of_proof discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 the taxpayer bears the burden of proving her entitlement to deductions allowed by the code and of sub- stantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and could not plausibly contend that the burden_of_proof should shift to respondent under sec_7491 the submission of this case fully stipulated changes neither the burden_of_proof nor the effect of a failure of proof see rule b 123_tc_258 b sec_183 issue sec_162 allows as a deduction all the ordinary and necessary expen- ses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be entitled to deductions under this section the taxpayer must show that she engaged in the activity with an actual and honest objective of making a profit 91_tc_371 quoting 90_tc_74 see also 140_fedappx_450 4th cir aff’g tcmemo_2004_4 vest v commissioner tcmemo_2016_187 112_tcm_410 if an activity is not engaged in for profit no deduction attributable to it is allowed except to the extent of gross in- come derived therefrom unless such deductions would be allowable even if the activity were not engaged in for profit sec_183 losses are not allowable for an activity that a taxpayer carries on primarily for sport as a hobby or for recrea- tion sec_1_183-2 income_tax regs petitioner bears the burden of proving that she conducted her activity as a mary kay consultant with the principal objective of making a profit see giles v commissioner tcmemo_2005_28 89_tcm_770 although a rea- sonable expectation of profit is not required the taxpayer must conduct the activ- ity with the dominant hope and good-faith intention of earning positive_income hulter t c pincite sec_1_183-2 income_tax regs we determine whether the taxpayer has the requisite profit_motive on the basis of all surrounding facts and circumstances 792_f2d_1256 4th cir aff’g 84_tc_1244 88_tc_464 72_tc_411 aff’d without pub- lished opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in making this determination we accord greater weight to objective facts than to the taxpayer’s subjective statement of intent 748_f2d_890 4th cir rev’g tcmemo_1983_165 94_tc_41 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors relevant in ascertaining whether a taxpayer conducts an activity with the intent to earn a profit the factors listed are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or her advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation ibid no single factor or group of factors is controlling nor is it necessary that a majority of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 32_f3d_94 4th cir aff’g tcmemo_1993_396 72_tc_659 sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have great- er salience or persuasive value as applied to its facts see crile v commissioner tcmemo_2014_202 108_tcm_372 green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case none of the nine factors weighs in favor of petitioner’s contention that she engaged in the mary kay activity with the dominant hope and good-faith intention of earning a profit see hulter t c pincite several factors weigh against her quite heavily for sake of completeness we will briefly discuss each factor manner in which the activity is conducted conducting an activity in a businesslike manner may show that the taxpayer intends to earn a profit from it sec_1_183-2 income_tax regs facts evidencing a businesslike manner may include the taxpayer’s maintenance of complete and accurate books_and_records the taxpayer’s conduct of the activity in a manner resembling that in which successful practitioners conduct similar_business activities and the taxpayer’s change_of operating procedures adoption of new techniques or abandonment of unprofitable activities in a manner consistent with a desire to improve profitability giles t c m cch pincite sec_1_183-2 income_tax regs perhaps the most important indication of whether or not an activity is being performed in a businesslike manner is whether or not the taxpayer implements some method for controlling losses dodge v comissioner tcmemo_1998_89 75_tcm_1914 aff’d without published opinion 188_f3d_507 6th cir petitioner did not conduct her mary kay activity in a businesslike manner she did not have a discernible business plan written or otherwise she did not create or keep a balance_sheet ledger or statements of cashflows although she sustained significant losses annually she took no apparent steps to control these losses during the tax years at issue petitioner opened a second bank account but she produced no documenta- tion to show that she actually used that account in conducting her mary kay activ- ity she acknowledges that at least during she deposited mary kay receipts into her personal account and paid purported mary kay expenses from that same account this behavior is not characteristic of a bona_fide business see stettner v commissioner tcmemo_2017_113 113_tcm_1503 finding that paying expenses from a personal checking account and failure to keep books records and a business plan were indicia that the taxpayer did not conduct the activity in a businesslike manner this first factor favors respondent expertise of the taxpayer or advisers a taxpayer’s preparation for an ac- tivity by extensive study of its accepted business economic and scientific prac- tices may indicate a profit_motive sec_1_183-2 income_tax regs peti- tioner had no expertise in cosmetics or in sales activity generally she did not seek the assistance of a bookkeeper or other professional although she socialized with other mary kay consultants there is no evidence that she modified or improved her operations on the basis of these meetings cf annuzzi v commissioner tcmemo_2014_233 108_tcm_533 finding that the taxpayer’s chang- ing operating procedures to increase profitability indicated a profit objective this second factor favors respondent time and effort spent petitioner had a full-time job throughout and there is no documentary_evidence to establish how much time she actu- ally devoted to her mary kay activity she contends that she spent substantial time selecting inventory making sales calls and attempting to recruit friends to enlist as mary kay consultants but there is no documentary_evidence to establish what she actually did or how many hours these activities consumed petitioner has established that she devoted many hours to travel during but there is no evidence to establish a strong link between this travel and her alleged business to the contrary at least of her trips involved travel to her daughter’s volleyball tournaments vacations to disney world and europe and reunions with her sorority sisters even if she could plausibly characterize these excursions as marketing trips the travel had obvious personal and recreational aspects that in turn suggests the absence of a true profit_motive see sec_1 b income_tax regs the third factor favors respondent expectation that assets will appreciate petitioner had no mary-kay- related assets apart from her inventory of cosmetic products these were perish- able products that she stored in a home closet these assets were far more likely to depreciate than to appreciate in value this fourth factor favors respondent taxpayer’s success in other activities when she joined the mary kay network petitioner had as far as the record shows no commercial experience apart from her salaried position as a project manager that job had no relationship to or synergy with her proposed mary kay activity she had no history of turning unprofitable enterprises into profitable ones this track record does not suggest that she would likely convert her reported losses into future profits see sec_1_183-2 income_tax regs this factor favors respondent history of losses and occasional profits for the tax years at issue peti- tioner reported net losses for her mary kay activity of dollar_figure dollar_figure and dollar_figure far from showing a net profit she did not even show a gross_profit ie gross_receipts less cogs and returned inventory for the three-year period her overall gross_profit was negative dollar_figure suggesting that she sold her inventory near or below cost this does not suggest a strong profit_motive losses during a startup_period do not necessarily negate a profit_motive see sec_1_183-2 income_tax regs but petitioner’s reported losses were largely generated by outsized expenses for travel meals and entertainment noth- ing in the record suggests that these expenditures helped jump-start her mary kay activity or were designed to generate future revenues a mary kay consultancy moreover is not the type of highly speculative venture in which losses can be rationalized by the possibility of large ultimate gains see sec_1_183-2 income_tax regs the sixth and seventh factors thus favor respondent taxpayer’s financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs by joining the mary kay network petitioner sought to claim tax deductions for day-to-day living expenses--travel to her daughter’s volleyball tournaments vacations household utilities and vehicle costs--that would otherwise be nondeductible see sec_262 denying deductions for personal living or family_expenses although petitioner’s sal- ary was fairly modest she had income to offset and she offset it by converting in- to schedule c expenses nondeductible living costs that she would have incurred regardless of her mary kay activity the tax benefits she thus sought to derive suggest the absence of a true profit_motive see sec_1_183-2 income_tax regs elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements invol- ved sec_1_183-2 income_tax regs there are neighborly and social as- pects to a mary kay consultancy that make it more pleasurable than say digging trenches petitioner admitted that she was attracted to the network by the discount she would get when purchasing mary kay products for her own use she undoubtedly derived recreation and personal pleasure from alleged business trips during which she attended reunions with her sorority sisters accompanied her daughter to volleyball tournaments and vacationed in disney world and europe this last factor thus favors respondent petitioner’s argument in essence is that she engaged in a business for three years lost money every year and decided to quit after concluding that the business would never be profitable but the sequence of events makes this narrative sus- pect petitioner terminated her mary kay activity shortly after receiving the irs notice_of_deficiency in this case which suggested that the jig might well be up evaluating the facts overall we conclude that petitioner joined the mary kay net- work not with an actual and honest objective of making a profit but rather to shelter her taxable wage income by claiming losses derived from otherwise non- deductible living costs see magassy f app’x pincite hulter t c pincite in sum we sustain respondent’s determination that petitioner’s mary kay activity was an activity_not_engaged_in_for_profit see sec_183 petitioner is accordingly entitled to no deductions for her mary kay activity in excess of the gross_income derived from such activity sec_183 unless such deductions would be allowable without regard to whether or not such activity was engaged in for profit sec_183 c accuracy-related_penalties the code imposes a penalty upon the portion of any underpayment_of_tax attributable to among other things n egligence or any substantial under- statement of income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 aff’d 792_f3d_1146 9th cir an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 respondent has satisfied his burden of pro- duction as to negligence by showing that petitioner failed to keep adequate books_and_records and lacked a genuine profit_motive for her mary kay activity see sec_1_6662-3 income_tax regs in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 we held that respondent’s burden of pro- duction under sec_7491 also includes establishing compliance with sec_6751 which requires that penalties be personally approved in writing by the immediate supervisor of the individual making such determination see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 the record includes a copy of a civil penalty approval form approving imposition of accuracy-related_penalties against petitioner for tax_year sec_2012 sec_2013 and sec_2014 which was executed by the immediate supervisor of the revenue_agent who examined petitioner’s returns we accordingly conclude that respondent has met his burden of production for these penalties sec_6664 provides an exception to the imposition of the accuracy- related penalty to the extent that the taxpayer establishes that there was reasonable_cause for and that she acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioner has failed to establish that she made a good-faith effort to deter- mine her correct federal_income_tax liability she failed to keep books and rec- ords of her mary kay activity none of the factors enumerated in the regulations supports her claim of a genuine profit_motive even if she were thought to have a profit_motive she has stipulated that less than of the expenses she reported would actually be deductible the deductions she claimed for travel to her daugh- ter’s volleyball tournaments europe and disney world would have difficulty passing the straight-face test we accordingly conclude that the underpayments in question as herein redetermined are attributable to negligence for which reasonable_cause has not been shown alternatively in the event the rule_155_computations show that the various understatements of income_tax exceed the greater of dollar_figure or of the amounts required to be shown on petitioner’s returns we conclude that those underpayments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing and the parties’ mutual concessions decision will be entered under rule
